DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Interpretation
Regarding claim interpretation of the term “color box steering angle”, during examination this is assumed to be equivalent to the art term “Doppler angle”, of which is the transmit beam angle relative to the flow direction.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“a color box position and steering angle processor configured to use Doppler signals from the plurality of locations to automatically position the color box” in lines 19-21, and the claim also recites 
“wherein the color box position and steering angle processor is configured to automatically…position the color box based, at least in part, on the flow-weighted center of mass” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further regarding Claim 1, lines 19-25, the limitation “a color box position and steering angle processor configured to…orient a color box steering angle based on an orientation of flow in the subject” is confusing compared to the later limitation on line 31 “calculate a flow angle” and subsequent limitations regarding the calculated “flow angle”. Are “orientation of flow” and “flow angle” the same? Lines 19-26 appear to be redundant to features specified within lines 27-the end of the claim.
blood vessel of a subject where flow is present” to resolve the antecedent basis issue.
Regarding Claim 15, “the determined center of mass” lacks antecedent basis with claim 1 “the calculated flow-weighted center of mass”. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-9, and 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 contradicts what is required by claim 1 and therefore does not include all the limitation of the claim upon which it depends. Specifically, claim 2 requires a user flow control to turn the automatic operation of the color box position and steering angle processor on or off, but claim 1 requires the automatic operation of the color box position and steering processor to be on.

Claim 4 is rejected by virtue of its dependency on claim 2.
Claim 5 does not limit claim 1, as its features are already included in claim 1.
Claims 6-7 are rejected by virtue of their dependency on claim 5.
Claim 8 appears to be directed to a different embodiment and contradicts what is required by claim 1. Specifically, claim 8 requires automatically positioning and orienting the color box based on location of the blood vessel while claim 1 instead requires automatically positioning and orienting the color box based on flow-weighted center of mass of the blood vessel.
Claim 9 appears to be directed to a different embodiment and contradicts what is required by claim 1. Specifically, claim 9 requires automatically positioning and orienting the color box based location of a Doppler sample volume while claim 1 instead requires automatically positioning and orienting the color box based on flow-weighted center of mass of the blood vessel.
Claim 14 does not limit claim 1, as its features are already included in claim 1.
Claim 15 is rejected by virtue of its dependency on claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,342,515. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope than the instant claims and therefore anticipate .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,166,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope than the instant claims and therefore anticipate the claimed invention.

Allowable Subject Matter
Claims 1, 4, 6-7, 10-13, 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest “position the color box based, at least in part, on the flow-weighted center of mass [of Doppler signals from the plurality of locations]” in combination with intervening limitations of claim 1.
Exemplary prior art US 6,086,539 to Guracar teaches a colorflow Doppler ultrasound system with movable color box (Fig. 2). However, Guracar does not perform any flow analysis steps to position the color box automatically. While Guracar teaches manually positioning the color box based on the operator’s viewing of the Doppler data, Guracar does not teach or suggest automatically positioning the color box based on .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,368,844 to Jago teaches features of the claimed invention but is not available as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799